— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 16, 1985, convicting him of robbery in the first degree and robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the complainant’s unprompted identification — which occurred within an hour of the robbery (see, People v Digiosaffatte, 63 AD2d 703) and after the defendant was observed on the street entering an automobile associated with the crime — cannot be characterized as the product of an unduly suggestive procedure (cf., People v Kennedy, 128 AD2d 549, lv denied 69 NY2d 1005).
The record reveals that shortly after the robbery, the police promptly transported the complainant to an address which was obtained during a check of the license plate of the car in which the defendant fled. Upon arriving at this address, the police observed three men enter the getaway car, which had been previously identified as such by the complainant. After the police briefly detained the men, the complainant spontaneously identified the defendant and a second man as perpetrators of the crime.
In light of the foregoing, the hearing court properly denied the defendant’s motion to suppress. Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.